DETAILED ACTION
Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1, 7, 8, and 10-15 are amended.  Claims 2-4 and 16-19 are cancelled.  Claims 21-24 are newly added.  Claims 1, 5-15, and 20-24 are now pending before the Office.

Response to Arguments
The objection to claims 7, 8, 13, and 14 in section 8.e are withdrawn in view of the amendments to the claims.  However, claim 15 was also objected to, but no amendments are included addressing the same issue.  The objection is therefore partially maintained.
The objections to claims 10 and 1 in sections 8.f and 8.g of the previous Office Action are withdrawn in view of the amendments to claims 10 and 1.
The 35 U.S.C. § 112(a) or 35 U.S.C. § 112, 1st paragraph rejection of claims 1-20 in section 9.h are withdrawn in view of the amendments to each independent claim.  
The 35 U.S.C. § 112(d) or 35 U.S.C. § 112, 4th paragraph rejection of claims 3 and 16 are withdrawn in view of the cancellation of the claims.
Applicant’s arguments, see pgs. 12-13, filed 12/27/2021, with respect to the 35 USC 101 rejections in section 11 have been fully considered and are persuasive (claims amended to include practical application).  The 35 USC 101 rejections of claims 1-20 have been withdrawn.  The 35 USC 101 rejections in section 12 are also withdrawn in view of the amendments to claims 11, 14, and 15.
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive. Applicant argues that none of the cited references teach the amended claim limitations regarding an output that is based on a threshold value generated for each of the plurality of pieces of pre-registered location information and information of whether a bodily state of the measurement subject is abnormal.  The Office believes Banet includes such a teaching (see rejection below).
Applicant’s arguments with respect to claim(s) claims 1, 3-6, 11, and 18-20 starting on page 14 of the response have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 15 is objected to because of the following informalities:  
Claims 8 and 13 were amended to address the claim objection in section 8.e of the previous Office Action.  In the response, Applicant noted that claim 15 was also amended accordingly.  However, claim 15 does not include any amendments addressing the previous claim objection.  The Office suggests amending claim 15 in similar manner to address the variation and average issue noted in the last Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Claims 1, 3-6, 10, 11, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Banet et al. (US 2005/0010087) in view of Shaw et al. (US 2012/0253488). 
Regarding claim 1, Banet et al. disclose a diagnosis assistance apparatus comprising: 
a data acquisition unit configured to acquire data in which bodily information including at least one of a blood pressure value, a pulse, and a pulse pressure measured from a measurement subject and position information of the measurement subject at the time of measuring the bodily information are associated, wherein the position information comprises GPS information (per [0047] a remote host computer system can collect vital sign and GPS determined data, Fig. 5 shows a record displayed by the system which shows blood pressure and the location of the readings and the time at which these parameters were obtained; the time indicates that the GPS location and vital sign data are associated for that particular time); 
an index generation unit configured to generate numerical value indices, each of which is based on a plurality of pieces of the bodily information associated with the position information (numerical value indices was interpreted in view of Fig. 4 of specification which shows an example of a table showing vital sign data with the location at which it was measured; in that light the previously referenced Fig. 5 in Banet shows a table showing GPS location information and associated vital sign data); and
an output unit configured to output the numerical value indices (in [0048]-[0049], a care-provider can access the data via an interface to view these records to check on the patient’s status, thus records shown in the interface may be one example an output unit outputting the numerical value indices) based on a threshold value generated for each of the plurality of pieces of pre-registered location information, information of whether or not a bodily state of the measurement subject is abnormal (at [0012], the vital-sign data may be analyzed by comparing the value to a predetermined level to generate an alert message, the alert would be associated with whatever location the person is at; [0058] notes that the alert generated from the vital-sign analysis may indicate a medical condition that requires immediate attention which was interpreted as indicating an abnormal condition).
The remaining limitations of claim 1 referencing the use of a plurality of bodily information data associated with a particular location to determine an average of the data is not taught by Banet.  Based on the specification, the Office believes the apparatus described determines the user’s geographical location and determines an average vital sign reading while the user is in that particular location (the particular location being one that is known and programmed into the system).   In [0062] of the Banet reference, an exercise application is discussed that involves tracking GPS location along with vital sign data.  Shaw also teaches the tracking of vital sign data with GPS location data during physical activity such as exercise (see [0125] where GPS location data is acquired with other data associated with physical activity, the associated data may include a biometric parameter such as heart rate).  Shaw teaches that the acquisition of the associated data (e.g. heart rate) can be “recorded at various granularities. For example, associated data can correspond to each GPS data point, the entire activity (e.g., the associated data includes averages of the metrics), or portions of the activity (see end of [0125]).  This passage is better understood when viewing at least Fig. 6 which shows a map of a planned route related to physical activity.  Numerous segments are shown.  The segments may be defined geographically as tiles on the map (Fig. 9, block 902) where each tiled is defined by the GPS coordinates of the four corners of each tile (see Fig. 10A).  These tiles (referred to as MBRs by Shaw) were interpreted as the plurality of pre-registered location information in the claim ([0088] notes that the MBRs are stored – i.e. are “pre-registered”; see also [0036] where the MBRs or segments are defined by the user and then stored; at a later time these segments are used to match effort data to the particular segment as discussed in [0042]-[0043] – using them at a later time indicates that they are “pre-registered”).  Thus, the above quoted section of Shaw above notes that averages of the metrics (e.g. average heart rate) may be record for one or more tiles/MBRs/segments/portions.  The data including an average for heart rate for each tile/MBR/segment/portions can be communicated/displayed (see [0184] last sentence and Fig. 18, block 1802).  Thus, Shaw teaches that data can be processed to show associations between a biometric parameter such as heart rate and a particular geographic location as claimed.  The matching of effort data to particular tiles/segments teaches the use of bodily information associated with a position information and the use of an average for the data in a tile/MBR/segment/portion teaches generation of a numerical index value for the plurality of data found in a particular pre-registered location as claimed.  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Banet et al.  exercise tracking features to include the ability to determine, record, and output average heart rate data associated with a particular geographic location as claimed and taught by Shaw et al. because this can provide more granular views of the data in specific geographic locations which can improve the understanding of the user’s physical health.  There would have been a reasonable expectation of success give that this just amounts to additional programming.  
Claim 10 is the method performed by the apparatus of claim 1 and is rejected using the same argument for claim 1.  
Claim 11 is a program that outlines the instructions executed by the apparatus of claim 1 and is therefore also rejected using the same arguments for claim 1 as the apparatus in Banet et al. is run by a computer (see Abstract) and thus would be inherently programmed to perform the functions claimed.
Regarding claim 5, Banet et al. disclose wherein the output unit causes the numerical value indices and the respective pieces of location information corresponding to the numerical value indices to be displayed on a display unit (see interface web page shown in Fig. 5 which shows an index of numerical values related to certain vital signs displayed with GPS location information), and when a piece of location information among the plurality of pieces of pre-registered location information is selected on a screen of the display unit, the output unit causes the bodily information associated with the position information belonging to the piece of location information to be displayed on the display unit (see [0057] – “Vital-sign data displayed on these web pages, for example, can be sorted and analyzed depending on the patient's medical history, age, sex, medical condition, and geographic location”; Shaw also teaches this at the end of [0040] – see last two sentences).
Regarding claim 6, Banet et al. disclose a bodily information measurement apparatus comprising: 
the diagnosis assistance apparatus according to any one of claim 1 (see claim 1 rejection); 
a bodily information measurement unit configured to measure the bodily information (see vital sign monitor 40 in Fig. 1); 
a position information acquisition unit configured to acquire the position information ([0015] – “The system also includes a global positioning system that determines location-based data”); and 
a storage unit configured to store the data in which the bodily information and the position information acquired by the position information acquisition unit at the time of measuring the bodily information are associated ([0051] – “retrieve vital-sign data stored in the monitor's memory”), wherein the data acquisition unit acquires the data from the storage unit (per [0047] a remote host computer system can collect vital sign and GPS determined data).
Regarding claim 20, Banet et al. disclose a bodily information measurement apparatus comprising: 
the diagnosis assistance apparatus according to any one of claim 5 (see claim 5 rejection above); 
a bodily information measurement unit configured to measure the bodily information; a position information acquisition unit configured to acquire the position information; and a storage unit configured to store the data in which the bodily information and the position information acquired by the position information acquisition unit at the time of measuring the bodily information are associated, wherein the data acquisition unit acquires the data from the storage unit (see claim 6 rejection above).
Regarding claim 21, Banet et al. disclose wherein the threshold value generated for one of the plurality of pieces of pre-registered location information is different from the threshold value generated for another one of the plurality of pieces of pre-registered location information (parent claim 1 notes that the information may include at least one of three parameters – therefore multiple pieces of information associated with each at a location may be collected and aggregated; because Banet collects BP, pulse, and several other parameters as shown in Fig. 5, the alert threshold associated with the piece of information for heart rate at location X would be different from the alert threshold associated the piece of information for blood pressure at location X).
Claims 7, 12, 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Banet et al. (US 2005/0010087) in view of Shaw et al. (US 2012/0253488) and Giftakis et al. (US 2006/0224067).
Regarding claim 7, the first three clauses in the body of the claim are rejected using the same argument for claim 1 above.  However, Banet et al. do not disclose wherein the index generation unit generates a variation amount of the bodily information associated with the plurality of pieces of position information belonging to a piece of location information among the plurality of pieces of location information as the numerical value index for the piece of location information.  Reporting variation with measurement data is well-known however.  For example, Giftakis teach a system for analyzing cardiac data that includes calculating metrics related to the heart rate such as the standard deviation of the heart rate (See [0203] – “At block 1212, the one or more processors may determine metrics of one or more of the pre-event, event and post-event portions of the cardiac signal. In one embodiment, the metrics may relate to heart rate. Some of the heart rate metrics that may be determined include the following that may be taken over the entire portion of the cardiac signal or over a subset of the portion: mean heart rate, median heart rate, maximum heart rate, minimum heart rate and standard deviation of the heart rate”).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Banet et al. to also include a metric such as the variation (standard deviation) of the bodily information as taught by Giftakis et al. when reporting/outputting because it can help the care-provider that is reviewing the record ascertain how reliable the data is.  
Claim 12 is the method performed by the apparatus of claim 7 and is rejected using the same argument for claim 7.
Claim 14 is a program that outlines the instructions executed by the apparatus of claim 7 and is therefore also rejected using the same arguments for claim 7 as the apparatus in Banet et al. is run by a computer (see Abstract).
Regarding claim 22, Banet et al. disclose wherein the threshold value generated for one of the plurality of pieces of pre-registered location information is different from the threshold value generated for another one of the plurality of pieces of pre-registered location information (parent claim 7 notes that the information may include at least one of three parameters – therefore multiple pieces of information associated with each at a location may be collected and aggregated; because Banet collects BP, pulse, and several other parameters as shown in Fig. 5, the alert threshold associated with the piece of information for heart rate at location X would be different from the alert threshold associated the piece of information for blood pressure at location X).
Claims 8, 9, 13, 15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Banet et al. (US 2005/0010087) in view of Shaw et al. (US 2012/0253488) and Nagatani et al. (JP02010005004A).
Regarding claim 8, the first three clauses in the body of the claim are rejected using the same argument for claim 1 above.  However, Banet et al. do not disclose wherein the bodily information measured from the measurement subject includes first bodily information and second bodily information, and the index generation unit generates a ratio between respective variation amounts of the first bodily information and the second bodily information associated with the plurality of pieces of position information belonging to a piece of location information among the plurality of pieces of location information as the numerical value index.  However, determining a ratio of two types of bodily information variation was known in the arts.  For example, Nagatani et al. teach a circulatory function diagnostic system where the ratio of the standard deviation of the change rate of the blood pressure and the standard deviation of the change rate of the pulse rate is determined (see Abstract of attached foreign reference).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Banet et al. to include a function for determining the ratio of the variation of two bodily information parameters as taught by Nagatani et al. because it can be used to assess vascular stiffness. 
Regarding claim 9, Banet et al. disclose wherein the first bodily information is a blood pressure value and the second bodily information is a pulse (see Fig. 5 where blood pressure and heart rate are measured).  Nagatani et al. also teach that the two types of bodily information are BP and HR (see previously cited Abstract).  The rationale for modifying remains the same.
Claim 13 is the method performed by the apparatus of claim 8 and is rejected using the same argument for claim 8 (see 35 USC 112(b) issue above).
Claim 15 is a program that outlines the instructions executed by the apparatus of claim 8 and is therefore also rejected using the same arguments for claim 8 as the apparatus in Banet et al. is run by a computer (see Abstract) and would include programming to perform the claimed functions.
Regarding claim 23, Banet et al. disclose wherein the threshold value generated for one of the plurality of pieces of pre-registered location information is different from the threshold value generated for another one of the plurality of pieces of pre-registered location information (parent claim 1 notes that the information may include at least one of three parameters – therefore multiple pieces of information associated with each at a location may be collected and aggregated; because Banet collects BP, pulse, and several other parameters as shown in Fig. 5, the alert threshold associated with the piece of information for heart rate at location X would be different from the alert threshold associated the piece of information for blood pressure at location X).
NOTE:
	The following reference is provided for Applicant’s benefit:
	Rayner et al. (US 2014/0228649)
	Chuang (US 8784115)

Conclusion
Claims 1, 5-15, and 20-24 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/               Examiner, Art Unit 3791        

/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791